Citation Nr: 1740935	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  16-39 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a certificate for assistance in the purchase of automobile and adaptive equipment or for adaptive equipment only.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from August 1947 to July 1950 and from December 1950 to December 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Evidence of record reflects that the Veteran's service-connected disabilities caused loss of use of both feet.


CONCLUSION OF LAW

The criteria for a certificate for assistance in the purchase of automobile and adaptive equipment or for adaptive equipment only have been met.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. §§ 3.102, 3.808 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

As the Board is taking action favorable to the Veteran by granting entitlement to automobile and adaptive equipment or for adaptive equipment only, the decision poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks entitlement to automobile and adaptive equipment or for adaptive equipment.

Under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; or (iii) The permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye; or (iv) Deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile.  38 U.S.C.A. § 3901(1)(A); 38 C.F.R. § 3.808(b) (2016).

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

The Veteran is service-connected for the following disabilities:  posttraumatic stress disorder (PTSD) with alcohol dependence in full sustained remission, evaluated as 100 percent disabling; residuals of traumatic brain injury (TBI) with headaches, nausea, and Parkinsonism syndrome, evaluated as 100 percent disabling; and residuals of tonsillectomy, evaluated as noncompensable.  The Veteran has also been awarded entitlement to special monthly compensation under 38 U.S.C.A. §§ 1114(s), (l), and (p).

In his August 2015 VA Form 21-4502 (Application for Automobile or Other Conveyance), the Veteran contends that he requires an automobile or other conveyance, and necessary adaptive equipment because he has permanent loss/loss of use of both feet. 

Based on a cumulative review of the evidence of record, the Board will resolve reasonable doubt and award entitlement to automobile or other conveyance, and necessary adaptive equipment based on loss of use of both feet.  VA treatment records dated in 2015 and 2016 reflected that the Veteran had stable Parkinsonism with no neurological focal deficits and appropriate gait.  However, in a June 2013 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Aid and Attendance), a VA physician indicated that the Veteran had severe gait and balance issues, noting that he had extremely poor balance/gait and was a fall risk due to service-connected dizziness.  It was further noted that the Veteran should not travel alone and needed help at all times outside the house.  

In addition, in August 2016 and December 2016 statements, the Veteran's VA physician specifically found that he had lost the use of his both feet and lower extremities equivalent to someone with amputation.  The Veteran was noted to be an 86 years old disabled veteran with no meaningful use of his lower extremities.  It was further indicated that he had no functional use of his lower extremities secondary to neuropathy, which had been considered service-connected.  In a May 2016 VA treatment record, the same VA physician again noted loss of use of both feet (history of TBI).

Here, the Board finds that evidence of record is at least in relative equipoise as to whether the Veteran's service-connected disabilities, notably his TBI residuals, have manifested in loss of use of both feet.  As such, he meets the criteria for an automobile and adaptive equipment or for adaptive equipment only in 38 C.F.R. § 3.808.  At the very least, there is an approximate balance of evidence both for and against the claim.  Under such circumstances, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, an automobile and adaptive equipment or adaptive equipment only is warranted.


ORDER

Entitlement to a certificate for assistance in the purchase of automobile and adaptive equipment or adaptive equipment only is granted.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


